Exhibit 24(b)(8.134) FOURTH AMENDMENT TO FUND PARTICIPATION AGREEMENT This Fourth Amendment to Fund Participation Agreement (“Amendment”) is entered into effective September 1, 2015, by and among Legg Mason Investor Services, LLC (the “Distributor”), Voya Retirement Insurance and Annuity Company (“VRIAC”) and Voya Financial Partners, LLC (“Voya Financial” and VRIAC are collectively referred to herein as “Voya”). Distributor and Voya shall each be referred to separately as a “Party”, and together as the “Parties”. WHEREAS, the Parties entered into a Fund
